Citation Nr: 1727824	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-49 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	R.L. Frankel, Attorney 



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to August 1977 and from June 1980 to August 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2016).  The Veteran sustained a low back injury during his first period of active duty service, and was placed on profile, and ultimately discharged (under a Chapter discharge).

He re-enlisted in 1980, serving until 1982, as noted above.  He alleges that his low back injury during his first period of service never resolved, and that he had ongoing complaints thereafter.   He acknowledges a motor vehicle accident postservice, but states that his back was not injured in that accident.  On March 2017 VA examination by a physician's assistant, the examiner opined, based on an assumption that the Veteran's low back problems in 1977 had resolved, that his currently diagnosed lumbosacral strain and disc disease are unrelated to his service.  This opinion is inadequate for rating purposes.  In stating that the only assumption to be made is that the low back problem resolved, the provider fails to acknowledge the Veteran's accounts of continuity of complaints following the injury in 1977 (with periodic exacerbations).  He has documented continuity of back complaints since 2000. There are no service treatment records for the second period of service, but on re-enlistment it was noted  that low back pain was improving.  

Accordingly, an examination to secure an adequate advisory medical opinion in this matter is necessary.    .

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examiner by an orthopedist to secure a medical opinion regarding the etiology of his current low back disability..  The Veteran's entire record must be reviewed by the examiner, and his accounts of continuity of symptoms following the injury during his first period of service must be acknowledged.  Based on examination and interview of the Veteran, and review of his record, the examiner should provide an opinion that responds to the following.

(a)  Please identify (by diagnosis) each low back disability found/shown by the record.

(b)  Please identify the likely etiology of each low back disability entity diagnosed.   Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's service, to include the injury and complaints noted during the Veteran's first period of service.

The examiner must include rationale with the opinion.   The rationale must include acknowledgment of the Veteran's reports of continuity of symptoms.

2.  The AOJ should then, review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

